Citation Nr: 0401545	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his three minor children.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

Veteran represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the appellant's claim 
of entitlement to the apportionment of the veteran's VA 
disability compensation benefits on behalf of three minor 
children of the veteran.  The appellant, the veteran's former 
spouse and the mother of the minor children, perfected an 
appeal of this determination to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This issue in this case involves an apportionment.  A review 
of the records shows that not all due process procedures have 
been satisfied.  As such, this matter must be remanded to the 
RO to cure several procedural defects, and to have the 
appellant's claim readjudicated on the merits.

As a preliminary matter, the Board notes that because this 
appeal involves an apportionment of the veteran's VA 
compensation benefits, it is a "simultaneously contested 
claim," which is defined as the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p) (2003).  

In addition, shortly prior to the appellant's filing of this 
claim in June 2001, there was a significant change in the law 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was 
not well grounded.  

This liberalizing law is applicable to this appeal because it 
is pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  To date, 
the RO has not issued either the appellant or her 
representative, or the veteran or his representative, any 
sort of notification of the VCAA or the effect it has on the 
appellant's claim in appellate status.  The Board points out 
that the claims folder was sent to the Board in late January 
2003, more than two years after the VCAA was enacted.  The 
Board finds that the RO should inform the appellant and her 
representative, and the veteran and his representative, of 
the VCAA and its notification provisions, to include the 
specific type of evidence needed to substantiate the 
appellant's claim, as well as what evidence the appellant 
needs to submit, and what evidence VA would try to obtain.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Accordingly, this case 
must be remanded.  

Further, the appellant perfected her appeal by filing her 
November 2002 Substantive Appeal on VA Form 9.  In support of 
her appeal, the appellant annexed to her VA Form 9 evidence 
in the form of four exhibits.  To date, the RO has not 
considered the relevance or probative value of these 
exhibits, and the law requires that the RO initially consider 
this evidence, which was received at the RO before the claims 
folder was transferred to the Board in January 2003; the RO 
must thereafter readjudicate the claim, and, if it remains 
denied, issue the appellant and the veteran an appropriate 
supplemental statement of the case.  38 C.F.R. § 19.31(b)(1) 
(2003).  The Board has no discretion, and thus must remand 
the appellant's claim for this reasons as well.

In this regard, the Board observes that the four exhibits 
that the appellant annexed to her Substantive Appeal consist 
of a Court filing relating to the veteran's sexual abuse of 
their minor daughter; his child support payment schedule, 
which reflects no payments since October 1995; an account 
summary from the Support Enforcement Agency; and an October 
2002 letter from Support Kids indicating that it could not 
collect child support payments due from the veteran in 
support of the appellant's minor children.  

Further, because this is a contested claim, VA is obligated 
to inform the veteran of the contents of the appellant's 
Substantive Appeal.  38 C.F.R. § 19.102 (2003); in this case, 
there is no indication that the veteran has been provided 
with the contents of the appellant's Substantive Appeal.  The 
Board notes for this reason too, this matter must be 
remanded.

In addition, in her Substantive Appeal, the appellant points 
out that the veteran was receiving disability benefits from 
the Social Security Administration (SSA); this assertion is 
confirmed by evidence in the claims folder.  The appellant 
argues that because those benefits are received by him 
pursuant to an income-based program, any loss of VA 
compensation by way of an apportionment in favor of the 
veteran's minor children would be offset by increased SSA 
benefits; service connection is in effect for residuals of 
the post-operative traumatic amputation of the tip of the 
veteran's left middle finger, which has been rated as 10 
percent disabling effective November 4, 1981.  Indeed, the 
appellant maintains, "In other words, were he not receiving 
his VA compensation, SSI would allow him much more SSI 
income.  Accordingly, he would not suffer undue hardship if 
his VA compensation were apportioned to me for our children.  
SSI would increase the benefit he is receiving."  By 
contrast, the appellant asserts that she had suffered undue 
hardship due to the veteran's lack of financial support and 
the sexual abuse of their minor daughter, which resulted in 
numerous psychiatric problems for their daughter.  The 
appellant further reports that, despite working full time at 
a local grocery store, her modest wages place her just above 
the poverty line.  

In her Substantive Appeal, the appellant also requested proof 
that the veteran was suffering from terminal cancer since she 
and her children have had no contact with him.  In this 
regard, the Board observes that a January 2002 VA examination 
report reflects that he was diagnosed as having diffuse large 
B-cell lymphoma, stage IV; and human immunodeficiency virus 
infection.

Further, although there is no power of attorney form of 
record completed by the veteran, the Statement of the Case 
reflects that it was sent to the appellant, and that her 
representative, as well as the veteran, and West Virginia 
Department of Veterans Affairs, were copied, which is 
presumably his representative.  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450(a)(1)(ii) (2003).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2003).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  

Here, in light of the above and the appellant's contentions 
set forth in her Substantive Appeal, after complying with all 
due process requirements, the RO must reconsider the merits 
of the appellant's claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, as well as the 
veteran and his representative, a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim.  

2.  The veteran and his representative 
should be furnished with the contents of 
the appellant's substantive appeal.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
appellant's claim.  In doing so, the RO 
must specifically address the arguments 
raised by the appellant in her November 
2002 Substantive Appeal and discuss the 
evidence annexed to that Form 9, which 
were submitted as exhibits.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4.  The appellant and her representative, 
and the veteran and his representative, 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


